92 F.3d 1185
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Terry Nelson HILL, Plaintiff-Appellant,v.FULTON COUNTY FISCAL COURT;  Hickman County PoliceDepartment;  Nelson D. Hill, Former Sheriff,Fulton County;  Peggy J. Hill,Defendants-Appellees.
No. 96-5088.
United States Court of Appeals, Sixth Circuit.
Aug. 7, 1996.

Before:  LIVELY, CONTIE, and SILER, Circuit Judges.

ORDER

1
This matter is before the court upon consideration of the appellant's response to this court's order directing him to show cause why his appeal should not be dismissed for lack of jurisdiction on the basis of a late notice of appeal.  Appellant's response states that the clerk of this court informed him that he had a fiscal year in which to file an appeal.  He also states that he has major medical problems.


2
It appears from the documents before the court that the judgment was entered January 23, 1995.  The notice of appeal filed on January 16, 1996, was almost eleven months late.  Fed.R.App.P. 4(a) and 26(a).


3
The failure of appellant to timely file a notice of appeal deprives an appellate court of jurisdiction.  Compliance with Fed.R.App.P. 4(a) is a mandatory and jurisdictional prerequisite which this court can neither waive nor extend.   Baker v. Raulie, 879 F.2d 1396, 1398 (6th Cir.1989) (per curiam);   McMillan v. Barksdale, 823 F.2d 981, 982 (6th Cir.1987);   Myers v. Ace Hardware, Inc., 777 F.2d 1099, 1102 (6th Cir.1985);   Peake v. First Nat'l Bank & Trust Co., 717 F.2d 1016, 1018 (6th Cir.1983).  Reliance on advice or statements of court employees does not extend the appeal period.   See United States v. Heller, 957 F.2d 26, 31 (1st Cir.1992) (per curiam);   Sonicraft, Inc. v. NLRB, 814 F.2d 385, 387 (7th Cir.1987).  Fed.R.App.P. 26(b) specifically provides that this court cannot enlarge the time for filing a notice of appeal.


4
Accordingly, it is ORDERED that the appeal is dismissed for lack of jurisdiction.